Citation Nr: 0617747	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  95-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as depression or bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1984.

This case comes before the Board of Veterans' Appeals on 
appeal from a September 1994 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for manic depressive disorder.  In February 2000, 
the veteran presented testimony at a personal hearing held by 
Veterans Law Judge A. Bryant in Washington, D.C.  The Board 
remanded the case to the RO in April 2000 for further 
development.  The veteran appeared and testified at a hearing 
conducted in Washington, D.C., before Veterans Law Judge C.W. 
Symanski in May 2004.  In August 2004, the Board remanded the 
claim to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.

The Board notes that, during the May 2004 hearing, the 
veteran raised claims for an increased rating for lumbosacral 
spine disability, entitlement to service connection for an 
acquired psychiatric disorder as secondary to service 
connected lumbosacral spine disability and entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability (TDIU).  It is unclear as 
to whether she is claiming entitlement to service connection 
for posttraumatic stress disorder (PTSD).  These claims are 
referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's variously psychiatric disorders were first 
manifested many years after her discharge from active 
service, and there is no competent medical evidence 
establishing that her acquired psychiatric disorders are 
causally related to event(s) during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 101, 
1131, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for an 
acquired psychiatric condition, to include depression or 
bipolar disorder.  She asserts that, during service, she was 
subject to sexual and racial discrimination as well as an 
extreme amount of stress.  She believes that her currently 
diagnosed psychiatric disorders were first manifest in 
service and are related to her in-service experiences.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime military service.  38 U.S.C.A. 
§ 1131 (West 2002).  A psychosis which manifests itself to a 
degree of 10 percent or more within one year from separation 
from active service may be service connected even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a), 3.309(a) (2005).  A personality disorder, which is 
not considered a disease or injury within the meaning of VA 
laws and regulations, is not subject to service connection.  
38 C.F.R. §§ 3.303(c), 4.9 (2005); Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  

Active military, naval, or air service includes any period 
of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated 
in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 
2002); 38 C.F.R. § 3.6(a) and (d) (2005).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2005).  It follows from this that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from 
injury incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2005).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The preponderance of the evidence in this case demonstrates 
that the veteran's variously psychiatric disorders were first 
manifested many years after her discharge from active 
service, and there is no competent medical evidence 
establishing that her acquired psychiatric disorders are 
causally related to event(s) during active service.  Her 
service medical records are negative for manifestation, 
treatment or diagnosis of an acquired psychiatric disorder.  
Her personnel records reflect that, in December 1982, she was 
granted an extension of service remaining in Competitive 
Voluntary Indefinite status authorizing her to serve in a 
career status.  Letters of recommendation include an October 
1982 letter from her commanding officer that she demonstrated 
outstanding performance with maturity, professional judgment 
and knowledge far exceeding that in officers of her age and 
experience.  She was deemed thorough, dedicated, loyal and 
dependent.  A November 1982 letter described the veteran as 
demonstrating professional conduct and expressing herself 
well with outstanding appearance and military bearing. 

On a post-active service quadrennial examination for the Army 
Reserves, the veteran certified under her signature that she 
did not have a history of symptoms such as "Frequent trouble 
sleeping," "Depression or excessive worry," "Nervous 
trouble of any sort," and "Periods of unconsciousness."  
See Report of Medical History dated and June 1985.  Her 
examination at that time indicated a "NORMAL" clinical 
evaluation of her psychiatric status.  See Report of Medical 
Examination dated June 1985.  There is no competent evidence 
of record that the veteran manifested any psychotic symptoms 
within one year from her discharge from active service.  

The veteran did not receive any treatment for psychiatric 
symptoms until her 1986 VA inpatient admission for drug 
detoxification and rehabilitation.  At that time, she 
reported that she began the use of cocaine in service "due 
to stress and depression."  Several years thereafter, her VA 
and private clinic records reflect diagnoses of bipolar 
disorder, depressive disorder not otherwise specified (NOS), 
polysubstance abuse, mixed personality disorder with 
dependent features, posttraumatic stress disorder (PTSD), 
schizophrenia, depression, anxiety, mood disorder secondary 
to cocaine dependence, borderline personality disorder, 
adjustment disorder, major depression, major affective 
disorder, unipolar depression, major depression with 
psychosis, and anxiety secondary to stress.  There is no 
competent opinion contained in these records suggesting that 
any of the veteran's psychiatric disorders were first 
manifest in service and/or causally related to event(s) 
during active service.

The only evidence supportive of the veteran's claim consists 
of her lay beliefs and comments by a VA examiner contained in 
a VA examination report dated August 1994.  The examination 
report includes the veteran's reported history of being 
"treated for anxiety and nervousness while in service."  
This statement is not verified by review of the service 
medical records, and is contradicted by her report of medical 
history dated June 1985.  She has also denied in-service 
treatment under oath.  See Transcript of Personal Hearing 
dated February 8, 2000, pp. 5-6; Transcript of Personal 
Hearing dated May 3, 2004, p. 11.  

The veteran further reported to the VA examiner that, due to 
pressure placed on her to obtain an abortion, "she became so 
upset that she began drinking for the first time in her life.  
She dates the beginning of her depression from 11/81, when 
she started drinking heavily."  This report of history is 
contradicted by numerous statements of record.  She has 
reported alcohol and drug use beginning at the age of 13.  
See Psychosocial Assessment for Eagleville Hospital dated 
January 1996 and Psychosocial History by The Core Program 
dated February 1996.  At that time, she elaborated that she 
drank grain alcohol at parties in college prior to her active 
service.  She began to use cocaine in service "out of 
curiousity/others were using."  She has alternately reported 
that her alcohol use began in service and escalated after her 
discharge.  See Lancaster General Hospital Mental Health Unit 
Social Summary dated November 1994.

The veteran's report as to the onset of depression in 
"1981" is contradicted by her certified statement in June 
1985.  This statement even contradicts her report of 
"chronic feeling of low self esteem and gloominess since her 
college days," see Eastern Pennsylvania Psychiatric 
Institute (EPPI) discharge examination report dated August 
1993, "first had psychiatric difficulties in 1993," see 
Psychiatric Report by Harold J. Byron, M.D., dated April 26, 
1996, and/or emotional problems "began in service, 
immediately or a little before service."  See Transcript of 
Personal Hearing dated May 3, 2004, p. 2.  She further 
asserted to the VA examiner that, following service, "[s]he 
became more depressed, began having her manic attacks.  She 
drank to relieve her depressions."  As indicated above, 
there is no documented evidence of psychiatric symptoms 
within one year from her discharge from service.

On the above history provided by the veteran, the VA examiner 
in 1994 provided the following commentary: "[the veteran] 
has obviously deteriorated since her service experience.  She 
was, at one time, probably a highly functional officer in the 
service.  The exact relationship between her abortions and 
her illness is difficult to determine; however, it is 
probable, from her account, that she developed the overt 
symptoms of bipolar disorder while in the service."  The 
Board finds that the veteran's report of history to the VA 
examiner in 1994 is unreliable and contradicted by her 
certified statements in June 1985 and the numerous 
contradictory statements reported above.  The preponderance 
of the evidence establishes that she did not receive in 
service treatment as reported to the VA examiner.  She has 
provided conflicting accounts as to when her alcohol use 
became excessive, and it is clear that her first alcohol use 
was prior to her entrance into active service.  She has 
alternately described her cocaine use during active service 
as being due to "curiosity" to alleviating depression.  
There is no reliable history that the veteran manifested any 
overt symptoms of bipolar disorder during active service or 
within one year from her discharge from active service.  An 
opinion based upon a rejected and inaccurate factual history 
holds no probative value.  Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).  It is clear from the examination report that 
the examiner based the comments solely on the veteran's 
statements and not review of any pertinent evidence of file.

The veteran is deemed competent to describe her psychiatric 
symptoms, but the Board finds her claimed account as to the 
onset of symptoms in service is not credible and directly 
contradicted by more reliable evidence of record.  The 
conflict of statements, at least pertaining to the onset of 
her symptoms, may be due to her apparent belief that her 
service in the Army Reserves may constitute active service 
for VA purposes.  See Veteran's statement to the Board dated 
July 28, 2005 (stressing that she was disabled and unable to 
report to duty in 1987); Veteran's statement received May 10, 
2006 (arguing that she was still on active duty at the time 
of her admission to Coatesville Mental Hospital in 1986).  
However, service connection may not be awarded for disease 
incurred during a period of INADUTRA service.  38 U.S.C.A. 
§ 101(21) and (24) (West 200).  Furthermore, VA is prohibited 
from finding, on any basis other than a service document, 
that a particular individual served in the U.S. Armed Forces 
during a particular period of time.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Her Department of Defense Form 
214, and service personnel records only establish a period of 
active service from September 1980 to October 1984.  Her own 
lay belief that her psychiatric disorders first began in 
service and/or are otherwise related to event(s) in service 
holds no probative value as she does not possess the 
requisite training to speak to issues involving medical 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. §3.159(a) (2005).  There is no 
competent medical evidence of record attributing any 
currently diagnosed acquired psychiatric disability to 
event(s) during active service.  The benefit of doubt rule 
does not apply as the preponderance of evidence is against 
the claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).  The claim, therefore, must be denied.

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable RO decision on a claim for 
benefits.

A letter dated April 27, 2005 satisfied elements (1), (2), 
(3) and (4) as listed above.  These letters notified her of 
the respective duties among VA and herself for obtaining 
information and evidence capable of substantiating her claim.  
More specifically, the documents explained that VA would help 
her get such things as medical records, or records from other 
Federal agencies, but that she was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  She was advised on the types of 
evidence and/or evidence need to substantiate her claim in a 
section entitled "What Must The Evidence Show To Support 
Your Claim."  (emphasis original).  She was further advised 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  (emphasis original).

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the appellant covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The claim was first adjudicated 
prior to the passage of the current statutory and regulatory 
notice and assistance requirements.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The claim was remanded by the Board 
on August 27, 2004, a notice compliant letter was sent on 
April 27, 2005 and the claim was then readjudicated.  Because 
service connection has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the rating decision on appeal, the statement of 
the case (SOC), the supplemental statements of the (SSOC's), 
the Board's remand directives and notice letters dated 
October 1994 and August 2005 told the veteran what was 
necessary to substantiate her claim throughout the appeals 
process.  In fact, the rating decision on appeal, the SOC and 
the multiple SSOC's provided her with specific information as 
to why her claim was being denied, and of the evidence that 
was lacking.  There is no indication that any aspect of the 
notice compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate her claim and/or affected 
the essential fairness of the adjudication of the claim.  
Rather, the record reflects that the veteran has actual 
notice that a nexus opinion is required to substantiate her 
claim.  See VA clinic record dated March 6, 2004.

Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to her.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained her service medical records and her service 
personnel records.  Additional personnel records relating to 
her service in the U.S. Army Reserves was received in July 
2005 from the National Personnel Records Center (NPRC).  An 
additional search was conducted to investigate the veteran's 
claim of a missing document contained in her personnel file.  
In October 2005, the NPRC indicated that no further records 
were available after an extensive and thorough search of the 
veteran's military personnel folder from among their 
holdings, and that further efforts to locate the claimed 
record(s) would be futile.  The veteran herself appears to 
mistakenly believe that service connection may be warranted 
for her psychiatric disorder if first manifest during her 
reserve service.  Any record pertaining to her punishment 
pursuant to an Article 15 charge several years following her 
discharge from active service would have little relevance in 
establishing the onset of her symptoms during her period of 
active service.  Based upon information provided by NPRC, any 
further effort to obtain the claimed personnel record would 
be futile.

The RO also obtained VA and private clinic records identified 
as relevant to the claim on appeal.  Furthermore, medical and 
legal documents associated with the veteran's application for 
disability benefits with the Social Security Administration 
have been associated with the claims folder.  There are no 
outstanding requests to obtain any available records that the 
veteran has both identified and authorized VA to obtain on 
her behalf.  

The Board finds that medical opinion is not necessary to 
decide the claim.  In this respect, the Board finds her claim 
of the onset of symptoms during active service and continuity 
of symptomatology thereafter is not credible.  VA has no 
obligation to provide medical opinion pursuant to section 
5103A(d) where there is no evidence suggesting a disease or 
injury is associated with an in-service event.  Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating her claim.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



     ________________________	________________________
     CONSTANCE B. TOBIAS		    A. BRYANT
          Veterans Law Judge		Veterans Law Judge
    Board of Veterans' Appeals		Board of Veterans' Appeals


____________________________
C.W. SYMANSKI
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


